1                                  UNITED STATES DISTRICT COURT
2                                          DISTRICT OF NEVADA
3

4     JAMES ERIC FINIAS,                                    Case No. 3:19-cv-00142-LRH-CBC
5          Petitioner,
                v.                                          ORDER GRANTING MOTION FOR
6                                                           LEAVE TO AMEND (ECF No. 12)
7     RENEE BAKER, et al.,
8          Respondents.
9

10

11            This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254, by
12   James Eric Finias, a prisoner at Nevada’s Lovelock Correctional Center. On March 13, 2019, the
13   Court appointed counsel to represent Finias (ECF No. 3), and on April 16, 2019, the Court
14   entered a scheduling order (ECF No. 9). The scheduling order includes a provision granting
15   Finias time – until July 15, 2019 – to file an amended habeas petition. See Order entered
16   April 16, 2019 (ECF No. 9), p. 1.
17            On June 7, 2019, Finias filed a document entitled “Supplemental Claims to Petitioner’s
18   Pro Se Petition for Writ of Habeas Corpus” (ECF No. 11), setting forth additional claims to be
19   asserted by Finias in this case. Finias’ June 7 filing states that it was filed in order to present the
20   new claims before the expiration of the applicable limitations period. The Court intends to
21   convey no opinion in this order regarding the operation of the statute of limitations in this case,
22   or the timeliness of any claim asserted, or to be asserted, by Finias.
23            On June 11, 2019, Finias filed a Motion for Permission to File First Amended Petition
24   (ECF No. 12), requesting leave of court to file a First Amended Petition, apparently to include
25   the claims in the June 7 filing (ECF No. 11), claims from Finias’ original pro se petition (ECF
26   No. 4), and perhaps other claims. Respondents did not respond to Finias’ motion for leave to
27   amend.
28   ///
                                                        1
1           Leave to amend a habeas petition is governed by Federal Rule of Civil Procedure 15(a),

2    and “‘shall be freely given when justice so requires.’” Morris v. United States District Court, 363

3    F.3d 891, 894 (9th Cir. 2004) (quoting Fed. R. Civ. P. 15(a)). “The policy of allowing

4    amendments ‘is to be applied with extreme liberality.’” Waldrip v. Hall, 548 F.3d 729, 732 (9th

5    Cir. 2008) (citation omitted). Courts generally consider five factors: “bad faith, undue delay,

6    prejudice to the opposing party, futility of the amendment, and whether the party has previously

7    amended his pleadings.” Id. (quoting Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995)).

8    Respondents have not yet responded to Finias’ petition (see Fed. R. Civ. P. 15(a)(1)(B)), and

9    there is no indication that any factors listed in Waldrip weighs against permitting Finias leave to

10   amend. Therefore, good cause appearing,

11          IT IS HEREBY ORDERED that Petitioner’s Motion for Permission to File First

12   Amended Petition (ECF No. 12) is GRANTED. Petitioner is granted leave of court to file a first

13   amended petition for writ of habeas corpus on or before July 15, 2019.

14          IT IS FURTHER ORDERED that, in all other respects, the schedule for further

15   proceedings set forth in the order entered April 16, 2019 (ECF No. 9) will remain in effect.

16

17          DATED this 8th day of July, 2019.

18
19
                                                   LARRY R. HICKS
20                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                      2
